Citation Nr: 1014533	
Decision Date: 04/16/10    Archive Date: 04/29/10

DOCKET NO.  08-03 132	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for left leg venous 
insufficiency.

2.  Entitlement to service connection for malaria.

3.  Entitlement to service connection for frequent colds and 
flu-like symptoms, claimed as due to herbicide exposure.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Hager, Counsel


INTRODUCTION

The Veteran served on active duty from January 1968 to 
November 1970.

These matters come before the Board of Veterans' Appeals 
(Board) from a January 2007 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in St. 
Petersburg, Florida.  In that decision, the RO denied the 
Veteran's application to reopen his claim for service 
connection for malaria, and his claims for service connection 
for frequent colds and flu-like symptoms, left leg injury, 
and status post left leg greater saphenous vein ligation.  
The RO subsequently reopened the claim based on new service 
department records submitted by the Veteran.  Consequently, 
the Board will consider this claim on a de novo basis.  See 
38 C.F.R. § 3.156(c).  The claims relating to the left leg 
have been combined and recharacterized for the reasons 
explained below.

In November 2009, the Veteran testified during a hearing at 
the RO before the undersigned Veterans Law Judge (VLJ) of the 
Board; a transcript of that hearing is of record.  During the 
hearing, the Veteran submitted additional evidence and waived 
initial RO consideration of this evidence.  In January 2010, 
the Veteran subsequently submitted additional evidence 
directly to the Board, specifically, a letter from Dr. 
Robertson, without a waiver of initial RO consideration of 
this evidence.  However, as indicated by the Veteran in his 
letter and by the discussion below, this evidence relates 
only to the issue of entitlement to service connection for 
left leg venous insufficiency.  As the Board is granting 
service connection for this disability, a remand for initial 
RO consideration of this evidence is not required.  See 
38 C.F.R. § 20.1304(c) (2009).

The Board also notes that the Veteran indicated in his 
February 2007 notice of disagreement that he had no intention 
of pursuing the claims for service connection for malaria and 
frequent cold and flu-like symptoms.  However, the RO listed 
these issues in the September 2007 statement of the case and 
March 2008 supplemental statement of the case, and the Board 
took testimony on these issues.  Consequently, the Board will 
consider these claims herein.  Cf. Percy v. Shinseki, 23 Vet. 
App. 37 (2009) (VA can waive objection to timeliness of 
substantive appeal by taking actions that lead the Veteran to 
believe that an appeal was perfected).


FINDINGS OF FACT

1.  Left leg venous insufficiency is related to service.

2.  Current malaria or its residuals have not been shown.

3.  A current disability relating to frequent colds and flu-
like symptoms has not been shown.


CONCLUSIONS OF LAW

1.  Left leg venous insufficiency was incurred in service.  
38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2009).

2.  Chronic malaria was not incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107; 38 C.F.R. 
§§ 3.102, 3.159, 3.303.

3.  Frequent colds and flu-like symptoms was not incurred in 
or aggravated by service, and may not be presumed to have 
been so incurred.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107; 38 
C.F.R. §§ 3.102, 3.159, 3.303.




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002 & Supp. 2009)) redefined VA's duty to assist the Veteran 
in the development of a claim. VA regulations for the 
implementation of the VCAA were codified as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2009).

Under the VCAA, VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
request that the claimant provide any evidence in his 
possession that pertains to the claim.  Pelegrini v. 
Principi, 18 Vet. App. 112, 120-21 (2004); 38 U.S.C.A. § 
5103(a); 38 C.F.R. § 3.159(b).

The United States Court of Appeals for Veterans Claims 
(Court) has also held that the VCAA notice requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five 
elements of a service connection claim. Those five elements 
include: 1) Veteran status; 2) existence of a disability; 3) 
a connection between the Veteran's service and the 
disability; 4) degree of disability; and 5) effective date of 
the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).

In a December 2006 pre-rating letter, the RO notified the 
Veteran of the evidence needed to substantiate his service 
connection claims.  This letter also satisfied the second and 
third elements of the duty to notify by delineating the 
evidence VA would assist in obtaining and the evidence it was 
expected that he would provide.  Quartuccio v. Principi, 16 
Vet. App. 183, 186-87 (2002); Charles v. Principi, 16 Vet. 
App. 370 (2002).

For claims pending before VA on or after May 30, 2008, 38 
C.F.R. 3.159 was amended to eliminate the requirement that VA 
request that a claimant submit any evidence in his or her 
possession that might substantiate the claim.  73 Fed. Reg. 
23,353 (Apr. 30, 2008).  In any event, the December 2006 
letter complied with this requirement.

The Veteran has substantiated his status as a Veteran.  The 
Veteran was notified of all other elements of the Dingess 
notice, including the disability-rating and effective-date 
elements of his claims, in the December 2006 letter.

The VCAA also requires VA to make reasonable efforts to help 
a claimant obtain evidence necessary to substantiate his 
claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This 
"duty to assist" contemplates that VA will help a claimant 
obtain records relevant to his claim, whether or not the 
records are in Federal custody, and that VA will provide a 
medical examination or obtain an opinion when necessary to 
make a decision on the claim.  38 C.F.R. § 3.159(c)(4).  

In this case, VA obtained the veteran's service treatment 
records (STRs) and all of the identified post-service private 
and VA treatment records. The Veteran has not been provided 
with a VA examination as to the etiology of any of the 
disabilities for which he has claimed service connection.  
Under the VCAA, VA must provide an examination with regard to 
claims for disability compensation when there is competent 
evidence of a disability (or persistent or recurrent symptoms 
of a disability) that may be associated with an in-service 
event, injury, or disease, but there is insufficient 
information to make a decision on the claim. 38 U.S.C.A. § 
5103A(d); Wells v. Principi, 326 F.3d 1381, 1384 (Fed. Cir. 
2003); McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006). The 
Veteran's reports of a continuity of symptomatology can 
satisfy the requirement for evidence that the claimed 
disability may be related to service, and the threshold for 
finding that the disability (or symptoms of a disability) may 
be associated with service is low. McLendon, 20 Vet. App. at 
83; Locklear v. Nicholson, 20 Vet. App. 410, 419 (2006).  
Here, no examination was required with regard to malaria or 
frequent cold and flu-like symptoms because, as explained 
below, there is no evidence that the Veteran has a current 
disability, or persistent or recurrent symptoms thereof, with 
regard to either claimed disability.  As to left leg venous 
insufficiency, discussion of this question is unnecessary 
because service connection is being granted.

In addition, during the hearing, the VLJ pointed out 
evidentiary defects and provided him an opportunity to cure 
those defects.  Specifically, the VLJ advised the Veteran to 
submit medical evidence showing that he had residuals of 
malaria and what those residuals were, as well as similar 
evidence with regard to the claim for service connection for 
cold and flu-like symptoms.  The VLJ also held the record 
open to allow the Veteran to submit this evidence, and 
granted a motion to extend this period of time by 30 days.  
These actions complied with 38 C.F.R. § 3.103 and the VCAA.  
As noted, the Veteran submitted additional evidence that 
related only to the claim for leg venous insufficiency.

For the reasons set forth above, the Board finds that VA has 
complied with the VCAA's notification and assistance 
requirements.  The claims for service connection for left leg 
venous insufficiency, malaria, and frequent colds and flu-
like symptoms are thus ready to be considered on the merits.


Analysis

As an initial matter, the Board notes that, while the Veteran 
indicated that  he suffered a left leg injury from a mortar 
round explosion while in Vietnam, he did not indicate that 
this occurred as a result of combat with the enemy, and his 
service records do not reflect such combat.  Therefore, the 
combat provisions of 38 U.S.C.A. § 1154 (West 2002) are not 
applicable.

Service connection will be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  
Establishing service connection generally requires (1) 
competent evidence of a current disability; (2) competent 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) competent evidence of a nexus between the 
claimed in-service disease or injury and the present 
disability. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. 
Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 (1995), 
aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table); 38 
C.F.R. § 3.303.

Under 38 C.F.R. § 3.303(b), an alternative method of 
establishing the second and third Shedden/Caluza element is 
through a demonstration of continuity of symptomatology.  See 
Barr v. Nicholson, 21 Vet. App. 303, 307 (2007); Savage v. 
Gober, 10 Vet. App. 488, 495-97 (1997); see also Clyburn v. 
West, 12 Vet. App. 296, 302 (1999). Continuity of 
symptomatology may be established if a claimant can 
demonstrate (1) that a condition was "noted" during service; 
(2) competent evidence of post-service continuity of the same 
symptomatology; and (3) competent evidence of a nexus between 
the present disability and the post-service symptomatology.  
Savage v. Gober, 10 Vet. App. 488, 495-96 (1997); 38 C.F.R. § 
3.303(b).

Service connection may also be granted for a disease first 
diagnosed after discharge when all of the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

In addition, if a Veteran was exposed to Agent Orange during 
active military, naval, or air service, certain listed 
disease are presumptively service-connected if the 
requirements of 38 C.F.R. § 3.307(a)(6)(iii) are met, even 
though there is no record of such disease during service, 
provided further that the rebuttable presumption provisions 
of 38 C.F.R. § 3.307(d) are also satisfied.  38 U.S.C.A. 
§ 1116(a)(1)(A); 38 C.F.R. § 3.309(e); see also 69 Fed. Reg. 
31,882 (June 8, 2004); 68 Fed. Reg. 59,540-42 (Oct. 16, 
2003).  Veterans who served in Vietnam are presumed to have 
been exposed to Agent Orange. 38 U.S.C.A. § 1116(f); 38 
C.F.R. § 3.307(a)(6)(iii). 

Whether service connection is claimed on direct, presumptive, 
or any other basis, a necessary element for establishing such 
a claim is the existence of a current disability.  See 
Degmetich v. Brown, 104 F. 3d 1328 (1997) (holding that 
section 1110 of the statute requires the existence of a 
present disability for VA compensation purposes); see also 
Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992); Rabideau v. 
Derwinski, 2 Vet. App. 141, 144 (1992).  The presence of a 
disability at the time of filing of a claim or during its 
pendency warrants a finding that the current disability 
requirement has been met, even if the disability resolves 
prior to the Board's adjudication of the claim.  McClain v. 
Nicholson, 21 Vet. App. 319, 321 (2007).  The Veteran filed 
the service connection claims at issue in this case in 
December 2006.

As to the claim for service connection for left leg venous 
insufficiency, both Dr. Robertson, in his January 2010 
letter, and the VA chief of vascular surgery who prepared an 
October 2007 opinion, diagnosed the Veteran with left leg 
venous insufficiency.  In addition, the Veteran has 
testified, and the STRs support, that he suffered left leg 
trauma and symptoms such as pain and cramping during service.  
The issue is therefore whether the Veteran's current left leg 
venous insufficiency is related to the in-service event and 
symptoms.

There are two medical opinions on this question.  In his 
January 2010 letter, Dr. Robertson, a Board-certified family 
practitioner and doctor of osteopathy (D.O.) noted the 
Veteran's in-service trauma and symptoms, his statements that 
this left leg problem had been a progressive one, and his 
1997 left leg surgeries, and diagnosed him with left leg 
venous insufficiency after examination.  Dr. Robertson 
concluded that "it is more likely than not that the chronic 
venous insufficiency of the left leg was first initiated by 
an injury that occurred with Vietnam."  Dr. Robertson based 
this conclusion on the following facts: That the Veteran's 
right leg appeared almost unremarkable with regard to venous 
insufficiency; that the physical findings to date were 
consistent with the Veteran's statements of progressive 
venous insufficiency; and that venous insufficiency usually 
appears the same in both legs unless there has been trauma to 
one extremity resulting in a more pronounced disease process 
in that extremity.

The VA chief of vascular surgery indicated in his October 
2007 opinion that the 1997 operative report and progress 
notes were not available for review, but recounted the 
symptoms, surgery, and recovery.  He concluded that "it is 
unlikely that the venous insufficiency which involved the 
venous return of the entire limb was related to trauma 
incurred during service."

While the VA chief of vascular surgery was more qualified to 
offer an opinion on this question, Dr. Robertson's reasoning 
was more thorough and detailed.  Consequently, the weight of 
the evidence supports the grant of service connection for 
left leg venous insufficiency.  See Nieves-Rodriguez v. 
Peake, 22 Vet. App. 295, 304 (2008) (most of the probative 
value of a medical opinion comes from its reasoning).

As to the claim for service connection for malaria, neither 
the VA nor private treatment records submitted by the Veteran 
indicate that he has had malaria or its residuals during the 
appeal period or since service.  The Veteran indicated during 
the hearing that he "self treated" for malaria, but did not 
indicate that a physician had diagnosed him with this 
disability or its residuals, and did not provide any 
explanation for his own conclusion that he has had malaria or 
its residuals during the appeal period.  While the Veteran is 
competent to testify to observable symptoms, he did not 
specifically identify any symptoms of malaria, and he is not 
competent to render a medical diagnosis as to malaria or its 
residuals.  See Woehlaert v. Nicholson, 21 Vet. App. 456, 462 
(2007) (unlike varicose veins or a dislocated shoulder, 
rheumatic fever is not a condition capable of lay diagnosis).  
See also Clemons v. Shinseki, 23 Vet. App. 1, 6 (2009) ("It 
is generally the province of medical professionals to 
diagnose or label a mental condition, not the claimant"). 

During service, the Veteran was seen for malaise, myalgia, 
shaking, chills and a non-productive cough and elevated 
fever.  Malaria smears were negative at this time, but the 
November 1970 separation examination report indicated, in the 
physician's summary section, that the Veteran had mild 
malaria in Vietnam in 1969.  However, even if the Veteran had 
malaria in service, he is required to present evidence of 
malaria or its residuals during the appeal period.  Skoczen 
v. Shinseki, 564 F.3d 1319 (Fed. Cir. 2009) (under 38 USCA 
5107(a), a claimant has a duty to provide evidence in support 
of a claim).  As the Veteran has presented no competent 
evidence that he currently has malaria or its residuals, the 
benefit-of-the-doubt doctrine is inapplicable, and the claim 
for service connection for malaria must be denied.  See 38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; see also Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990).

As to the claim for service connection for frequent cold and 
flu-like symptoms due to herbicide exposure, the Veteran 
served he served in Vietnam and is therefore presumed to have 
been exposed to Agent Orange. 38 U.S.C.A. § 1116(f); 38 
C.F.R. § 3.307(a)(6)(iii). Veterans exposed to Agent Orange 
are entitled to service connection on a direct basis for the 
diseases listed in 38 U.S.C.A. § 1116(a)(2) and 38 C.F.R. § 
3.309(e). See 38 U.S.C.A. § 1116(a)(1); 38 C.F.R. § 3.307(a). 
However, neither colds nor flu-like symptoms are listed in 38 
U.S.C.A. § 1116(a)(2) or 38 C.F.R. § 3.309(e).  Moreover, VA 
has determined that there is no positive association between 
exposure to herbicides and any other condition for which the 
Secretary has not specifically determined that a presumption 
of service connection is warranted.  See Notice, 68 Fed. Reg. 
27630, 27641 (May 20, 2003).

However, even if a veteran is found not entitled to a 
regulatory presumption of service connection, his claim must 
still be reviewed to determine if service connection can 
otherwise be established.  See 38 U.S.C.A. § 1113(b) (West 
2002); 38 C.F.R. § 3.304(d) (2009) (the availability of 
service connection on a presumptive basis does not preclude 
consideration of service connection on a direct basis).  In 
this case, the Veteran was treated during service for cold 
and flu-like symptoms, such as myalgia, night sweats, back 
ache, and fever, and was diagnosed with upper respiratory 
infection.  In addition, the November 1970 separation 
examination report noted environmentally induced sinusitis.  
However, neither the VA nor private post-service treatment 
records evidence indicate that frequent cold and flu-like 
symptoms during the appeal period.  Moreover, during the 
hearing, the Veteran indicated that he did not then have a 
cold or the flu, and did not specify any time period in which 
he had such conditions, other than references to the in-
service symptoms and diagnoses noted above.  As the Veteran 
has submitted neither lay nor medical evidence of a current 
disability relating to frequent cold or flu-like symptoms, 
the benefit-of-the-doubt doctrine is inapplicable, and the 
claim for service connection for this disability must be 
denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; see 
also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).


ORDER

Entitlement to service connection for left leg venous 
insufficiency is granted.

Entitlement to service connection for malaria is denied.

Entitlement to service connection for frequent colds and flu-
like symptoms, claimed as due to herbicide exposure, is 
denied.



____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


